DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see pages 4-6 of Applicant's remarks, filed November 24, 2021 with respect to the previous rejection of claim 1 under 35 U.S.C. 112(a) have been fully considered and are persuasive.  The rejection of November 15, 2021 has been respectfully withdrawn. 

Reasons for Allowance
Claims 1, 8 and 9 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding independent claim 1, DeFranks (U.S. Publication No. 2015/0096125 is cited as being of interest for disclosing a mattress assembly comprising:   a fiber batting layer having a top planar surface and a bottom planar surface overlying a mattress core 102, (paragraph 0006 and Figures 2A-2B) the fiber batting layer comprises a plurality of fibers 102 (of middle upholstery layer 104, paragraph 0020) comprising fire retardant treated fibers (Figure 2B; Paragraph 0020, which discloses fire retardant treated fibers, and paragraph 0023, where suitable fibers which can have fire retardant material applied and retained include polyester fibers), where the fire retardant treated fibers are vertically oriented relative to the mattress core 102 and have fiber lengths within a range of 0.25 and 4 inches (Figure 3 and paragraph 0027, where the fiber lengths can be 0.25 to 4 inches), where the fiber batting layer includes fire 
DeFranks does not disclose a blend of fire retardant treated bicomponent fibers and untreated lyocell fibers, where the fire retardant treated bicomponent fibers consist of a polyethylene terephthalate core and a sheath about the core, and optically active particles, wherein the optically active particles comprise one or more of aluminum oxide (A1203), quartz (SiO2), and titanium dioxide (TiO2) in rutile form
Schnurer et al. (U.S. Patent No. 7,074,499) is cited as being of interest for teaching bicomponent fibers consist of a polyethylene terephthalate core (Col. 6, lines 12-21), and optically active particles wherein the optically active particles comprise one or more of aluminum oxide (A1203), quartz (SiO2), and titanium dioxide (TiO2) in rutile form (Col. 2, lines 1-10, which discloses a variety of optically active particles and a polymer resin, additionally, no other materials are discussed as possibly being added to the bi-component fibers except in some embodiments where it can have, but does not require, the addition of natural or synthetic fibers, Col. 5, lines 21-29, which discloses titanium dioxide in rutile form, quartz, and aluminum oxide as the optically active particles, and Col. 4, lines 42-55 which discloses polyester and rayon, in addition to other polymers, as the polymer used in the bicomponent fibers).
McGuire (U.S. Publication No. 2006/0000024) is cited as being of interest for disclosing a fire retardant blend of bicomponent fibers and cellulosic fibers.  However, the bicomponent fibers of McGuire must be to be low-melt binder fibers (paragraphs 0026-0027), and the bicomponent fibers of Schnurer do not explicitly disclose this feature.  The bicomponent fibers of McGuire additionally are not treated with a fire retardant, as required by claim 1. Additionally, the cellulosic fibers of McGuire have to either be inherently fire retardant or treated with a fire retardant (paragraph 0028), where lyocell is not inherently fire retardant, and . 
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALISON N LABARGE whose telephone number is (571)272-6098.  The examiner can normally be reached M-Th 6:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Cuomo can be reached on (571) 272-6856.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center.  Unpublished application information in Patent Center is available to registered users.  To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov.  Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.  For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like 





/ALISON N LABARGE/Examiner, Art Unit 3673                                                                                                                                                                                                        
/ROBERT G SANTOS/Primary Examiner, Art Unit 3673